12/21/2022


        IN THE SUPREME COURT OF THE STATE OF MONTANA                           Case Number: DA 22-0577
                  Supreme Court Case No. DA 22-0577




                                  ****
 THE FRIENDS OF LAKE FIVE, INC., )
 and WARD E. “MICK” TALEFF,            )
                                       )
                Appellee/Petitioners,  )
  vs.                                  )
                                       )            ORDER GRANTING
 FLATHEAD COUNTY                       )              EXTENSION
 COMMISSION; FLATHEAD                  )
 COUNTY, MONTANA;                      )
                                       )
                 Appellee/Respondents, )
                 and                   )
                                       )
 SUSAN DIETZ, Individually and         )
 Trustee of G&M TRUST,                 )
                 Appellant/Respondent. )
                                       )

      In accordance with Rule 26(1), M.R.App.P., the Appellant, Susan Dietz, is

granted a 30-day extension of time up to and including Thursday January 26, 2023,

to file her Opening Brief in this appeal.

      DATED AND ELECTRONICALLY SIGNED BELOW




                                                                   Electronically signed by:
                                                                      Bowen Greenwood
                                                                  Clerk of the Supreme Court
                                                                      December 21 2022